Rich, J.:
The general rules and regulations of the department provide, among other things, that when a charge is preferred against a member of the department it shall be in writing and bear the names of the witnesses by-whom such charge may be proven. The purpose of this regulation is to apprise the accused of the charges against him and of the witnesses who are to appear against him. Until there has been a substantial compliance with this rule the commissioners were without jurisdiction to try the relator. It appears that two witnesses were called upon the hearing whose names were not indorsed upon the charge; in fact, these were the only witnesses called, besides the complainant. It follows that the proceedings on the part of respondent were void because they were without jurisdiction to act. Because of this disposition of the case it will be unnecessary to consider the other questions presented. The determination of the commissioner should be reversed and the relator reinstated, with fifty dollars costs and disbursements. Hirschberg, P. J., Jenks and Burr, JJ., concurred; Miller, J., dissented. Determination reversed and relator reinstated, with fifty dollars costs and disbursements.